FILED
                             NOT FOR PUBLICATION                            JUL 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE ATILIO RECENOS,                             No. 12-71470

               Petitioner,                       Agency No. A029-318-183

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Jose Atilio Recenos, a native and citizen of Nicaragua, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from

the immigration judge’s decision denying his application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

      The BIA found that Recenos failed to establish the harm he experienced and

fears in El Salvador was on account of a protected ground. Recenos contends that

he suffered harm on account of his particular social group comprised of his family.

Substantial evidence supports the BIA’s finding that Recenos failed to establish

that he or his family members were targeted by gang members because of their

family membership. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir.

2009) (under the REAL ID Act, a protected ground must be “one central reason”

for an applicant’s persecution); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). Thus, Recenos’s withholding of removal claim fails.

      In light of our conclusion, we need not reach Recenos’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                         2                                    12-71470